Exhibit 10.12 Referral Agreement **Confidential portions have been omitted pursuant to a request for confidential treatment and have been filed separately with the Securities and Exchange Commission (the "Commission")** This Referral Agreement (the “ Agreement ”), effective as of the date on which this Agreement first becomes duly executed by both Parties hereto (the “ Effective Date ”), is made and entered into by and between Digital River Marketing Solutions, Inc. dba Direct Response Technologies, with offices located at 730 Holiday Drive, Foster Plaza, Building 8, Pittsburgh, PA 15220 (“
